 



EXHIBIT 10.26

EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
January 15, 2001, between Cysive, Inc., a Delaware corporation (the “Company”),
and Gene Willingham (“Executive”).

     The parties hereto agree as follows:

     1.     Employment. The Company agrees to employ Executive and Executive
accepts such employment for the period beginning as of the date hereof and
ending on the fourth anniversary of the date hereof or upon Executive’s earlier
separation pursuant to Section 1(d) hereof (the “Employment Period”); provided,
however, that the Employment Period shall automatically be renewed for an
additional two year period commencing on the fourth anniversary of the date
hereof unless either the Company or the Executive gives the other at least 60
days written notice prior to the fourth anniversary of its desire to terminate
this Agreement.

              (a)       Position and Duties. During the Employment Period,
Executive shall serve as Vice President of Product Solutions of the Company and
shall have the normal duties, responsibilities and authority of the Vice
President of Product Solutions, subject to the power of the Chief Executive
Officer or the Company’s board of directors (the “Board”) to expand or limit
such duties, responsibilities and authority and to override actions of the Vice
President of Product Solutions. Executive shall report to the Chief Executive
Officer and Executive shall devote his best efforts and his full business time
and attention to the business and affairs of the Company and its subsidiaries.

              (b)       Salary, Bonus and Benefits. For the calendar year 2001,
the Company will pay Executive a base salary of $160,000 per annum (the “Annual
Base Salary”). During 2001, Executive shall receive the Base Bonus when and if
the Company achieves certain performance targets, and, additionally, Executive
may also receive an Accelerated Bonus if and when the Company exceeds those
certain performance targets, subject to the discretion of the Chief Executive
Officer (the “Bonus”). The Base Bonus means an amount equal to the product of
0.75 multiplied by the Annual Base Salary and Accelerated Bonus means an
additional amount as determined by the Chief Executive Officer. Executive’s
Annual Base Salary and Bonus for any partial year will be prorated based upon
the number of days elapsed in such year. In addition, during the Employment
Period, Executive will be entitled to such other benefits approved by the Chief
Executive Officer and made available to the Company’s senior executives,
including, but not limited to, vacation time, tuition reimbursement,
reimbursement of business expenses and healthcare benefits.

              (c)       Stock Options. Executive shall be eligible to receive
grants of options to purchase the Company’s common stock from time to time
during the Employment Period, the granting of which will remain subject to the
sole and absolute discretion of the Chief Executive Officer. All terms and
conditions of a grant of stock options shall be governed by the applicable stock
option grant agreement.

              (d)       Separation. Executive’s employment by the Company during
the Employment Period will continue until Executive’s resignation at any time or
until Executive’s

-1-



--------------------------------------------------------------------------------



 



disability or death or until the Chief Executive Officer terminates Executive’s
Employment at any time during the Employment Period (the “Separation”). If the
Employment Period is terminated by the Executive without Good Reason, then the
termination will be effective thirty (30) days after the date of delivery of
written notice of termination. If the Employment Period is terminated by the
Board or the Chief Executive Officer without Cause or by the Executive with Good
Reason, then the termination will be effective fifteen (15) days after the date
of delivery of written notice of termination. If the Employment Period is
terminated by the Board or the Chief Executive Officer with Cause, termination
will be effective fifteen (15) days after the date of delivery of written notice
of termination. If the Employment Period is terminated by the Board or the Chief
Executive Officer with Cause or by the Executive without Good Reason, then the
Executive shall be entitled to receive his Annual Base Salary and all fringe
benefits pro-rated through the effective date of termination. If the Employment
Period is terminated by the Board or the Chief Executive Officer without Cause
or by the Executive with Good Reason, then the Executive shall be entitled to
receive his Annual Base Salary, the Base Bonus (in effect at the time of
execution) and all fringe benefits for one year from the effective date of
termination (such payments and fringe benefits are referred hereinafter as the
“Severance Payment”) payable over time in accordance with normal payroll
practices. If the Employment Period is terminated due to death, then the Annual
Base Salary and medical insurance will be continued through the next full
calendar month following the month in which the Executive died. If the
Employment Period is terminated due to Disability (as defined herein), then the
Annual Base Salary, medical insurance and disability insurance will be continued
until the last day of the six-month period following the Disability; provided,
however, that such Annual Base Salary shall be reduced by the amount of any
disability income payments made to the Executive during such six-month period
from any insurance or other policies provided by the Company. In the event
Executive is owed amounts under this Section 1(d), such amounts may be withheld
by the Company upon a breach or threatened breach of the terms and conditions of
Section 3 below.

     2.     Confidential Information

              (a)      Executive acknowledges that the Company is engaged in the
business of software engineering and it builds and implements complex and highly
customized systems supporting large scale electronic commerce businesses (the
“Business”). Executive further acknowledges that the Business and its continued
success depend upon the use and protection of a large body of confidential and
proprietary information, and that he holds a position of trust and confidence by
virtue of which he necessarily possesses, has access to and, as a consequence of
his signing this Agreement, will continue to possess and have access to, highly
valuable, confidential and proprietary information of the Company not known to
the public in general, and that it would be improper for him to make use of this
information for the benefit of himself and others. All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information.” This includes,
without limitation, information relating to the nature and operation of the
Business or any other business conducted by the Company, the persons, firms and
corporations which are customers or active prospects of the Company during
Executive’s employment by the Company, the Business’ development transition and
transformation plans, methodology and methods of doing business, strategic,
acquisition, marketing and expansion plans, including plans regarding planned
and potential acquisitions and sales, financial and business plans, employee
lists, numbers and location of sales representatives, new and existing programs
and services (and those under

-2-



--------------------------------------------------------------------------------



 



development), prices and terms, customer service, integration processes
requirements, costs of providing service, support and equipment and equipment
maintenance costs. Confidential Information shall not include any information
that has become generally known to, and available for use by, the public other
than as a result of Executive’s acts or omissions in contravention of the terms
and provisions of this Agreement.

              (b)      Disclosure of any Confidential Information of the Company
shall not be prohibited if such disclosure is directly pursuant to a valid and
existing order of a court or other governmental body or agency within the United
States; provided, however, that (i) Executive shall first have given prompt
notice to the Company of any such possible or prospective order (or proceeding
pursuant to which any such order may result) and (ii) Executive shall afford the
Company a reasonable opportunity to prevent or limit any such disclosure.

              (c)      During the Employment Period and for a period of three
(3) years thereafter, Executive will preserve and protect as confidential all of
the Confidential Information known to Executive or at any time in Executive’s
possession. In addition, during the Employment Period and at all times
thereafter, Executive will not disclose to any unauthorized person or use for
his own account any of such Confidential Information without the Board’s or the
Chief Executive Officer’s written consent. Executive agrees to deliver to the
Company at a Separation, or at any other time the Company may request in
writing, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) containing or otherwise relating to any of the Confidential
Information (including, without limitation, all acquisition prospects, lists and
contact information) which he may then possess or have under his control.
Executive acknowledges that all such memoranda, notes, plans, records, reports
and other documents are, and at all times shall be and shall remain, the
property of the Company.

              (d)      Executive will fully comply with any agreement reasonably
required by any of the Company’s customers, both actual and potential, business
partners, suppliers or contractors with respect to the protection of the
confidential and proprietary information of such persons or entities.

     3.     Noncompetition and Nonsolicitation. Executive acknowledges that in
the course of his employment with the Company, he will become familiar with the
Confidential Information concerning the Company and the Business, including
without limitation customer lists and contacts, and that his services will be of
special, unique and extraordinary value to the Company. Executive agrees that
the Company has a protectable interest in the Confidential Information acquired
by Executive during the course of his employment with the Company. Therefore,
Executive agrees to the following:

              (a)      Noncompetition. So long as Executive is employed or
affiliated with the Company and for an additional one (1) year thereafter, he
shall not, anywhere within 50 miles of any of the Company’s offices in the
United States, directly or indirectly own, manage, control, participate in,
consult with, render services for, or in any manner engage in, any customer or
any business actually competing with the Business of the Company, in whole or in
part, at the time of termination.

              (b)      Nonsolicitation. So long as Executive is employed or
affiliated with the

-3-



--------------------------------------------------------------------------------



 



Company and for an additional two (2) years thereafter, the Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any employee thereof,
(ii) hire any person who was an employee of the Company within one year prior to
the time such employee was hired by the Executive, (iii) induce or attempt to
induce any owner of a customer, supplier, licensee or other business relation of
the Company to cease doing business with the Company or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company, or (iv) directly or indirectly acquire or attempt to
acquire an interest in any business relating to the Business of the Company and
with which, to Executive’s knowledge, the Company has entertained discussions or
has requested and received information relating to the acquisition of such
Business by the Company in the one-year period immediately preceding a
Separation.

              (c)      Enforcement. If, at the time of enforcement of Section 2
or Section 3 of this Agreement, a court holds that the restrictions stated
herein are unreasonable under the circumstances then existing, the parties
hereto agree that the maximum duration, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
geographical area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum duration, scope and geographical area
permitted by law. Because Executive’s services are unique and because Executive
has access to Confidential Information, the parties hereto agree that money
damages would be an inadequate remedy for any breach of this Agreement.
Therefore, in the event of a breach or threatened breach of Section 2 or
Section 3 of this Agreement, the Company or any of its successors or assigns
shall, in addition to other rights and remedies existing in its favor, be
entitled to specific performance and/or injunctive or other relief in order to
enforce, or prevent any violations of, the provisions of Section 2 or Section 3
from any court of competent jurisdiction.

              (d)      Additional Acknowledgments. Executive acknowledges that
the provisions of this Section are in consideration of: (i) employment with the
Company and (ii) additional good and valuable consideration as set forth in this
Agreement. Executive expressly agrees and acknowledges that the restrictions
contained in Section 2 and Section 3 do not preclude Executive from earning a
livelihood, nor does it unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive agrees and acknowledges that the
potential harm to the Company of its non-enforcement outweighs any harm to the
Executive of its enforcement by injunction or otherwise. Executive acknowledges
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon the Executive by this Agreement, and is in full
accord as to their necessity for the reasonable and proper protection of the
Confidential Information. Executive expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

              (e)      Executive’s Representations and Warranties. Executive
represents and warrants that he has full right and authority to enter into this
Agreement and fully perform his obligations hereunder, that he is not subject to
any non-competition agreement that would prevent or restrict him in any way from
rendering the services hereunder anywhere in the world, and that his past,
present and anticipated future activities have not, and will not, infringe on
the proprietary rights of others. Executive further represents and warrants that
he is not obligated

-4-



--------------------------------------------------------------------------------



 



under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency which would conflict with his obligation to use his best
efforts to promote the interests of the Company or which would conflict with the
Company’s business as conducted or proposed to be conducted. Neither the
execution nor delivery of this Agreement, nor the carrying on of the Company’s
business as an officer, director or employee by Executive, will conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, any contract, covenant or instrument under which Executive is now
obligated.

              (f)      Notwithstanding the foregoing, the terms and conditions
of Section 3(a) shall be inoperative and shall have no further effect, and
Executive shall have no continuing obligation with respect thereto, upon (A) the
occurrence of an event which constitutes a Change of Control (as defined herein)
of the Company and (B)(i) the termination of Executive’s employment without
Cause (as defined herein) or (ii) termination of employment by Executive with
Good Reason (as defined herein), in either case within one (1) year of the date
on which the Change of Control takes place.

     4.     Definitions.

     “Beneficial Owner” means a beneficial owner within the meaning of Rule
13d-3 under the Exchange Act.

     “Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the intentional commission of any other act or omission involving
dishonesty or fraud with respect to the Company or any of its customers or
suppliers, (ii) conduct tending to bring the Company into public disgrace or
disrepute, (iii) substantial and repeated failure to perform duties of the
office held by Executive as reasonably directed by the Board or the Chief
Executive Officer, (iv) gross negligence or willful misconduct with respect to
the Company, its customer, suppliers or employees or (v) any breach of Section 2
or Section 3 of this Agreement by Executive.

     “Change of Control” means: (A) the dissolution or liquidation of the
Company or upon a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(B) the sale of substantially all of the assets of the Company to another entity
or (C) any transaction (including, without limitation, a merger or
reorganization in which the Company is the surviving entity) approved by the
Board that results in any person or entity (or person or entities acting as a
group or otherwise in concert), owning fifty percent (50%) or more of the
combined voting power of all classes of securities of the Company (other than
persons who are shareholders or affiliates of the Company at the time the Plan
is approved by the Company’s shareholders.

     “Disability” means a physical or mental condition which, for a continuous
period of at least six (6) months, has or will prevent the Executive from
performing his duties on a full time basis and in a professional and consistent
manner. Any dispute as to the Executive’s Disability shall be referred to and
resolved by a licensed physician selected and approved by the Board.

     “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

-5-



--------------------------------------------------------------------------------



 



     “Good Reason” means Executive’s resignation within 30 days after his
discovery of any material breach of Section 1 of this Agreement by the Company
which is not cured within thirty (30) business days after written notice thereof
from Executive.

     “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

     5.     Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:

     If to the Company:



  Cysive, Inc.
10780 Parkridge Blvd.
Suite 400
Reston, Virginia 20191
Attention: Nelson A. Carbonell, Jr. and Joseph M. Boyle

     If to the Executive:



  Gene Willingham
Cysive, Inc.
10780 Parkridge Blvd.
Suite 400
Reston, Virginia 20191

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

     6.     General Provisions.

              (a)      Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

              (b)      Complete Agreement. Except for stock option grant
agreements, the terms and conditions of which govern the granting of stock
options to the Executive, this Agreement,

-6-



--------------------------------------------------------------------------------



 



those documents expressly referred to herein and other documents of even date
herewith embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

              (c)      Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

              (d)      Successors and Assigns. Except as otherwise provided
herein, this Agreement shall bind and inure to the benefit of and be enforceable
by Executive and the Company and their respective successors and assigns.

              (e)      Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement and the exhibits hereto will be
governed by and construed in accordance with the internal laws of the
Commonwealth of Virginia, without giving effect to any choice of law or conflict
of law provision or rule (whether of the Commonwealth of Virginia or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the Commonwealth of Virginia.

              (f)      Remedies. Each of the parties to this Agreement will be
entitled to enforce its rights under this Agreement specifically, to recover
damages and costs (including attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

              (g)      Amendment and Waiver. The provisions of this Agreement
may be amended and waived only with the prior written consent of the Company and
the Executive.

              (h)      Business Days. If any time period for giving notice or
taking action hereunder expires on a day which is a Saturday, Sunday or holiday
in the state in which the Company’s principal place of business is located, the
time period shall be automatically extended to the business day immediately
following such Saturday, Sunday or holiday.

              (i)      Termination. This Agreement (except for the provisions of
Sections 1(a) and 1(b)) shall survive a Separation and shall remain in full
force and effect after such Separation.

-7-



--------------------------------------------------------------------------------



 



[The rest of this page left blank intentionally]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Executive
Employment Agreement on the date first written above.



          CYSIVE, INC.     By:        

--------------------------------------------------------------------------------

    Name:  Nelson A. Carbonell, Jr.     Title:  Chairman, President and
Chief Executive Officer     EXECUTIVE    

--------------------------------------------------------------------------------

  Gene Willingham

-9-